Citation Nr: 1027464	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  96-05 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for ulcerative colitis.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound (SFW) of the dorsal spine, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound (SFW) of the lumbar spine, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Esquire


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active service from March 1965 until August 1968, 
to include service in Vietnam.  The Veteran's awards and 
decorations include a Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 1995 and December 2002 rating decisions 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In the September 1995 rating 
decision, the RO denied increased ratings for the service-
connected fragment wounds of the lumbar spine, rated as 40 
percent disabling, and for the residuals of a shell fragment 
wounds of the dorsal spine, rated as 10 percent disabling.  
Additionally, the September 1995 rating decision denied a claim 
for entitlement to a TDIU.  

The Veteran had originally requested a Board hearing in this 
case, but withdrew the request for a Board hearing in August 
2000.  

The Board previously considered this appeal in August 1996, 
January 1998 and December 2000, at which times the claims were 
remanded for additional development.  

In the December 2002 rating decision, the RO denied the Veteran's 
claim of service connection for ulcerative colitis based on a 
finding that new and material evidence had not been received to 
reopen a previously denied claim.  In a February 2004 decision, 
the Board denied reopening the service connection claim for 
ulcerative colitis and remanded the claims for increased 
evaluations for residuals of SFWs to the dorsal and lumbar spine 
and entitlement to total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The Veteran then appealed the Board's decision regarding the 
service connection claim for ulcerative colitis to the United 
States Court of Appeals for Veterans Claims (Court).  In an Order 
dated in June 2006, the Court vacated the Board's February 2004 
decision and remanded the claim to the Board for further 
adjudication.  

Subsequently, the service connection claim for ulcerative colitis 
(requiring the presentation of new and material evidence to 
reopen it) was again remanded by the Board in December 2008, at 
which time the Veteran's increased rating claims for residuals of 
SFWs of the and dorsal and lumbar were also remanded.  A review 
of the file reflects that there has been substantial compliance 
with the actions requested in that Remand and the case has 
returned to the Board for appellate consideration.  See also 
D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only 
substantial compliance, rather than strict compliance, with the 
terms of a Board's remand directives is required).

As noted above, the appeal initially included a claim for TDIU.  
During the pendency of the appeal, the RO granted TDIU in an 
October 2007 rating decision.  As such, this matter is no longer 
in appellate status.  However, in argument presented in 
January 2010, the Veteran's representative raised a 
possible claim for an earlier effective date for the grant 
of TDIU.  This matter is REFERRED to the RO for 
clarification and action as appropriate.  


FINDINGS OF FACT

1.  A July 1986 Board decision denied a service connection claim 
for ulcerative colitis.  

2.  In November 1998, the Veteran filed to reopen the service 
connection claim for ulcerative colitis. 

3.  Evidence received since the July 1986 Board decision denying 
service connection for ulcerative colitis is cumulative or 
redundant, or it is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

4.  The evidence of record demonstrates that the service-
connected residuals of shell fragment wounds of the dorsal and 
lumbar spine, rated as 40 and 10 percent respectively, both 
involve Muscle Group XX, but the disabilities do not act on the 
same joint, warranting a combined 60 percent evaluation in 
recognition of severe muscle injury in this area.  

5.  The evidence in this case does not show marked interference 
with employment or frequent periods of hospitalization with 
respect to any of the Veteran's individual service-connected 
disabilities that are the subject of this appeal, so as to render 
impractical the application of the regular schedular standards.

CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to reopen 
the service connection claim for ulcerative colitis, and the July 
1986 Board decision denying the claim remains final.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  The schedular criteria for the assignment of a combined 
disability rating of 60 percent for the service-connected GSW 
residuals of the dorsal and lumbar spine affecting muscle group 
XX have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § § 
4.55(e), 4.56 (1995 to 2009); 4.73, Diagnostic Code 5320 (1995 to 
2009).

3.  The criteria for a separate 10 percent evaluation for painful 
scarring associated with GSW residuals of the dorsal and lumbar 
spine have been met, effective from June 28, 2006.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic 
Codes (DCs) 7801, 7802, 7803, 7804, 7805 (2009); 38 C.F.R. § 
4.118 DCs 7803, 7804, 7805 (2001).

4.  The criteria for referral of the case to the VA Director, 
Compensation and Pension Service, for extra-schedular 
consideration, are not met.  38 C.F.R. § 3.321 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA to 
assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Proper notice and assistance pursuant to the law and regulation 
currently in effect would have been impossible prior to the 
initial adjudication of the increased rating claims because the 
initial rating decision was issued in 1995, over five years prior 
to the passage of the VCAA and its implementing regulations.  

Notwithstanding the timing of the notice, the RO generally 
informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his claims in a letter dated 
in May 2001.  In an April 2003 letter, the Veteran was advised 
that VA would assist him with obtaining relevant records from any 
Federal agency, which may include medical records from the 
military, from VA hospitals (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration.  With respect to private treatment records, the 
letter informed the Veteran that VA would make reasonable efforts 
to obtain private or non-Federal medical records, to include 
records from State or local governments, private doctors and 
hospitals, or current or former employers.  Furthermore, the VA 
included copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to release 
private medical records to the VA

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to the 
duty to assist claimants shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. § 5103A 
(f).  To provide adequate notice with regard to a claim to 
reopen, VA must look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1, 10 (2006).

The Veteran was informed of the relevant law and regulations 
pertaining to his application to reopen service connection claim 
for ulcerative colitis in a February 2009 letter, which included 
the criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  Specifically, he 
was advised that new evidence consists of evidence in existence 
that has been submitted to the VA for the first time.  Material 
evidence was explained as evidence relating to the reason the 
claim was previously denied.  The letter also described what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denials of the claim.  Accordingly, 
the Board concludes that this satisfied the notice requirement 
with regard to the application to reopen the previously denied 
claim for ulcerative colitis.  Kent, 20 Vet. App. at 10.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, this information must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id. at 486.  
The Veteran has also been provided with notice of the type of 
evidence necessary to establish a disability rating or effective 
date as was discussed in the Dingess case in March 2006.  
Subsequent adjudication of the claims on appeal was undertaken in 
a Supplemental Statement of the Case (SSOC) issued in December 
2009.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

With respect to the Veteran's increased rating claims for SFW 
residuals of the dorsal and lumbar spine, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
Sept. 4, 2009).  In correspondence issued in April 2003 and 
February 2009, the RO provided notice that met these 
requirements.  The RO discussed the evidence necessary to 
substantiate an increased rating, the types of evidence that 
would be considered, and the Veteran's and VA's respective 
responsibilities to obtain that evidence.  The RO noted that 
evidence could include personal statements from the Veteran and 
lay observers that described the symptoms and nature and extent 
of disablement caused by the disability.

All of the relevant facts have been properly developed, and that 
all available evidence necessary for an equitable resolution of 
the claims on appeal has been obtained.  The Veterans service 
treatment records (STRs) are on file as are post-service private 
and VA records.  Pertinent evidence from the Social Security 
Administration has also been obtained.  In addition, the Veteran 
has provided numerous lay statements for the file and arguments 
have been presented by his attorney.  

With respect to the service connection claim for ulcerative 
colitis, VA has no specific duty to conduct an examination with 
respect to a claim on appeal requiring the presentation of new 
and material evidence to reopen them because the duty under 38 
C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and 
material evidence is presented or secured.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened).  See 
also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that 
adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of claim, 
and conduct of VA medical examination, when claimant had not 
presented new and material evidence).

Numerous VA examinations have been conducted in conjunction with 
the increased rating claim on appeal, extending from 1995 to the 
most recent examination of 2006.  With respect to the 2006 VA 
examination, the Veteran's representative acknowledged (in a 
response dated in January 2010) that the examination was adequate 
to determine the schedular severity of the Veteran's SFW 
residuals, but questioned whether it was adequate for purposes of 
assessing TDIU or referral for an extra-schedular evaluation.  
TDIU has already been granted in this case, and as such this is 
no longer at issue on appeal.  The steps associated with 
consideration of extra-schedular evaluations are explained in the 
case of Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 
F.3d. 1366 (2009).  As will be further explained herein, as the 
schedular ratings adequately contemplate the claimant's level of 
disability and symptomatology associated with the SFW residuals, 
there is no basis for referral of the case for an extra-schedular 
consideration.  

Accordingly, VA has satisfied the notification and duty to assist 
provisions of the VCAA and no further actions need be undertaken 
on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).  As to the claims being decided herein on appeal, 
all necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further 
notice or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A.	 New and Material Evidence - Ulcerative Colitis

The Veteran seeks service connection for ulcerative colitis.  
Service connection for ulcerative colitis was originally claimed 
in September 1985.  The claim was denied in a December 1985 
rating action which was appealed.  The claim was denied by the 
Board in a decision issued in July 1986.  The Board's decision is 
final.  38 U.S.C.A. § 7104 (West 2002).  The Veteran filed to 
reopen the claim in November 1998.

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual basis 
may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 
5108, if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the claim.

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  The Board does not have 
jurisdiction to consider a claim which has been previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so determine, 
regardless of any previous determination as to the presentation 
of new and material evidence made by the RO.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 
Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that 
new and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  .

As applicable to the present appeal, "new and material evidence" 
means evidence not previously submitted to VA decisionmakers 
which bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  [The definition of "new and material evidence" was 
revised, but the new version only applies to applications to 
reopen which are received by the VA on or after August 29, 2001; 
thus the new version does not apply to the instant case.  See 66 
Fed. Reg. 45620, 45630 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) 
(2003).]

Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury or 
disability, even where it will not eventually convince the Board 
to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The VA 
may then proceed to the merits of the claim on the basis of all 
of the evidence of record.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Further, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a disease 
was incurred in service. 38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii) (2009).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2009).  
With limited exceptions, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent or 
more at any time after service. 38 C.F.R. §3.307(a)(6)(ii) 
(2009).

In addition to the presumptive regulations, a claimant may 
establish service connection for diseases not listed as 
presumptive based on exposure to Agent Orange with proof of 
actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 
120 (2007) (holding that the availability of presumptive service 
connection for some conditions based on exposure to Agent Orange 
does not preclude direct service connection for other conditions 
based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

Evidence before the Board at the time of the July 1986 final 
decision included the Veteran's service treatment records (STRs).  
The STRs are negative for any complaints, findings or diagnosis 
relating to ulcerative colitis.  The August 1968 separation 
examination report reflects that clinical evaluation of the 
abdomen and viscera, as well as the anus and rectum were 
negative.  

Additionally, VA examination reports of August 1969, March 1970, 
and February 1974, June 1976 were negative for any complaints, 
findings or diagnosis relating to ulcerative colitis.  

Private medical records reflect that the Veteran was involved in 
a motor vehicle accident in 1973 resulting in injuries to the 
cervical spine and abdomen, to include a ruptured spleen and 
lacerated liver.  

Also on file was the Veteran's original service connection claim 
for ulcerative colitis filed in September 1985.  At that time, he 
mentioned that he had recently undergone an Agent Orange 
examination and was to undergo surgery, a stomach and bowel 
resection, in September 1985.  He stated that he believed his 
physical problems were related to his service in Vietnam, 
specifically to Agent Orange exposure.  

Of record is an Agent Orange examination report of May 1983.  The 
Veteran reported that he served with the United States Navy and 
sustained exposure to Agent Orange from the late summer of 1967 
to May 1968 which was sprayed in the area of the Mekong Delta.  
The Veteran gave a history of ulcerative colitis since January 
1983 and an impression of ulcerative colitis was made.

Also on file was a VA medical report dated in February 1985, 
reflecting that the Veteran underwent a sigmoidoscopy due to 
diagnosed ulcerative colitis of the rectal stump.  The report 
mentioned that the Veteran had previously undergone a subtotal 
colectomy for treatment of ulcerative colitis in November 1983.  

The Veteran provided testimony at a hearing held at the RO in 
March 1986.  He described Agent Orange as being sprayed 
everywhere while he was in Vietnam, on a weekly or more basis, 
noting that it attached to his clothes.  

In a decision issued in July 1986, the Board denied the Veteran's 
service connection claim for residuals of exposure to Agent 
Orange, claimed as ulcerative colitis.  The Board reasoned that 
there was no evidence of ulcerative colitis until many years 
after the Veteran's discharge from service, determined that it 
was not a disorder presumptively associated with exposure to 
Agent Orange, and concluded that this condition was not shown to 
have been associated with the Veteran's period of service, to 
include his reported exposure to Agent Orange sustained therein.  

In November 1998, the Veteran filed to reopen the claim.  As 
noted, despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Evidence added to the file since the 1986 Board decision includes 
a November 1988 decision of the Social Security Administration 
(SSA) reflecting that the Veteran was determined to be disabled 
from August 1973 due to severe impairment consisting of residuals 
of mortar wound to the back, sustained in February 1968, coupled 
with abdominal disorders which began in 1973 as a result of an 
automobile accident in which the Veteran sustained a ruptured 
spleen and liver and a contusion of the right kidney.  The report 
indicated that by 1983, the Veteran had an additional diagnosis 
of ulcerative colitis.  

In addition, the file contains a copy of a decision issued in 
November 1990 showing that the Veteran was awarded payments under 
the Agent Orange Veteran Payment Program.  

Also on file is a VA examination report of March 1995, showing 
that a diagnosis of ulcerative colitis by history; status-post 
total colectomy and ileo rectal anastomosis in 1985, was made.  
Private medical records of Dr. G. dated from 1992 to 1996 reflect 
that the Veteran was treated for short-bowel syndrome following 
subtotal colectomy and small bowel resection for inflammatory 
colitis.  

The Veteran has also provided several lay statements attesting to 
his belief that a link exists between his Vietnam service to 
include Agent Orange exposure reportedly sustained therein, and 
his currently claimed ulcerative colitis.  

Analysis

Based on the record, new and material evidence has not been 
received since the July 1986 Board decision.

At the time of the July 1986 Board decision, it had already been 
established that ulcerative colitis had been diagnosed.  

It was also established the appellant was a Vietnam-era Veteran 
with service in Vietnam and as such it is presumed that he was 
exposed to Agent Orange/herbicides in service.  In the case of 
such a veteran, service connection for specified diseases will be 
presumed if they are manifest to a compensable degree within 
specified periods after service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  However, prior and since July 1986, 
ulcerative colitis has not been recognized as a condition 
presumptively associated with exposure to herbicides in service.  
In fact, the VA Secretary, under the authority of the Agent 
Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, has determined, 
based on reports from the National Academy of Sciences and other 
medical and scientific studies, that the Agent Orange presumption 
does not apply to a number of conditions, including 
gastrointestinal conditions such as the ulcerative colitis being 
claimed by this Veteran.  See, e.g., 68 Fed. Reg. 27630, 27637 
(2003).

In this case, the evidence submitted since the 1986 Board 
decision includes the Veteran's lay statements purporting to link 
currently claimed ulcerative colitis, to service, primarily by 
virtue of exposure to Agent Orange sustained therein.  These lay 
assertions are essentially the same as those previously made to 
VA prior to the issuance of the 1986 Board decision.  Thus, this 
evidence is not new.  Reid v. Derwinski, 2 Vet. App. 312 (1992); 
see also Anglin v. West, 11 Vet. App. 361, 368 (1998) (Veteran's 
testimony supporting fact previously rejected regarding an 
alleged PTSD stressor was cumulative).  Moreover, these 
contentions in and of themselves, do not constitute new and 
material evidence; in Moray v. Brown, 5 Vet. App. 211, 213 
(1993), the Court held that lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  See also Untalan v. Nicholson, 20 Vet. App. 467 (2006) 
(the presentation of new arguments based on evidence already of 
record as of the previous decision does not constitute new 
evidence).

The evidence added to the file includes clinical records dated 
from 1986 to the present time, reflecting that the Veteran's 
diagnosed and on-going medical conditions, to include by medical 
history, included ulcerative colitis, without any mention or 
suggestion of etiology to service or service-relationship, to 
include based on herbicide exposure therein.  In Morton v. 
Principi, 3 Vet. App. 508 (1992), the Court held that medical 
records merely describing the Veteran's current condition are not 
material to the issue of service connection and are not 
sufficient to reopen a claim for service connection based upon 
new and material evidence.  In related cases, the Court held that 
medical evidence which merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter of 
medical nexus (i.e., a connection to an in-service event), does 
not constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994).

Similarly, records and a decision of SSA while new, are not 
material, as they do not in any way implicate or even suggest 
that the Veteran's period of service, to include exposure to 
Agent Orange is a factor related to the etiology of ulcerative 
colitis.  Moreover, the criteria utilized by VA and the SSA in 
determining entitlement to disability benefits are not the same 
and VA is not bound by the findings of disability and/or 
unemployability made by other agencies, including SSA.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

In addition, as pointed out by the Board in a 2004 decision (now 
vacated), since the 1986 Board decision, the Veteran has 
submitted documents showing he was awarded payments under the 
Agent Orange Veteran Payment Program.  The Agent Orange Veteran 
Payment Program is not related to the VA, and such program stems 
from a court settlement in a class-action product-liability 
lawsuit brought by Vietnam veteran's against manufacturers of 
Agent Orange.  The criteria for an award under the Agent Orange 
Veteran Payment Program are not the same as those for a finding 
by the VA of service connection for a disability, and quite 
simply an award under the Agent Orange Veteran Payment Program 
does not tend to prove a VA claim. See Winsett v. West, 11 Vet. 
App. 420, 425 (1998) (discussing the Agent Orange Veteran Payment 
Program).  In any event, while such documents are new, they are 
not material evidence since they do not tend to prove the VA 
claim.

In summary, the evidence presented since the July 1986 Board 
decision, when considered by itself or in connection with 
evidence previously assembled is not so significant that it must 
be considered in order to fairly decide the merits of the claim.  
Essentially, the evidence presented subsequent to the July 1986 
Board decision is not "new and material" as contemplated by 38 
C.F.R. § 3.156 (2001), and provides no basis to reopen the 
Veteran's service connection claim for ulcerative colitis.  38 
U.S.C.A. § 5108.  Because the Veteran has not fulfilled the 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable and the claim remains denied.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

      B.  Increased Rating - Dorsal and Lumbar Spine

In a Board decision issued in June 1971, a 20 percent evaluation 
was continued for residuals of a SFW of the lumbar region and a 
10 percent evaluation was granted for residuals of a SFW of the 
dorsal region, combined for a 30 percent rating as evaluated 
under diagnostic code (DC) 5320, effective from August 1968 (the 
day following the Veteran's discharge from service).  

In a December 1990 decision, the Board denied an evaluation in 
excess 20 percent for residuals of a SFW of the lumbar region and 
in excess of 10 percent for residuals of a SFW of the dorsal 
region.  That decision was appealed to the United States Court of 
Veteran's Appeals (now the United States Court of Appeals for 
Veterans Claims, or CAVC).  In an Order issued in March 1993, 
CAVC vacated the Board's December 1990 decision and remanded the 
case for compliance with the terms of a Joint Motion for Remand.  

Thereafter, in a Board decision issued in March 1994, an 
increased rating of 40 percent was granted for residuals of a SFW 
of the lumbar region, and a 10 percent evaluation for residuals 
of a SFW of the dorsal region was continued.  It appears that the 
Veteran's formal TDIU claim, received on February 23, 1995, was 
also accepted as an increased rating claim for the Veteran's 
disabilities of the lumbar and dorsal spine.  

A history of the SFWs and residuals as documented in the STRs 
reveals that the Veteran was hit with mortar fragments in the 
back in February 1968; the wounds were not debrided, but were 
packed with gauze.  During hospitalization, a wound entry at the 
midline of L-2 and another wound entry at the T-4 level were 
shown.  X-ray films revealed fragments in the soft tissues of the 
back at L-3.  Records show that the Veteran was hospitalized for 
about a month during which time, a foreign body was removed from 
the back and the wound proved to be infected.  The wound was 
treated with open incision, drainage and granulation.  The 
Veteran was rehospitalized for a week in late April to early May 
1968 due to persistent pain and intermittent drainage from the 
fragment wound of the back.  During that time, several small 
metallic fragments were removed.  He was re-hospitalized in May 
1968, with two small draining wounds of the mid-back.  At that 
time, a 9 mm shrapnel fragment was found in the soft tissues 
between L-2 and L-3, which was excised.  In addition, X-ray films 
revealed a fracture to the inferior portion of the spinous 
process at L-2.  During this time, the Veteran was treated for an 
infection of the wound, which healed.  The August 1968 discharge 
report revealed a 7 inch scar of the back.  

The file contains a VA examination report of August 1969 which 
revealed that X-ray films of the lumbar spine were normal.  The 
Veteran complained of aches and pain in the upper and lower back 
and reported that he could walk for 2 miles without difficulty.  
Reflexes, motor system (including strength) and sensory system 
were all normal.  A small scar on the midline of the upper back 
was noted.  Shrapnel fragment wounds of the spine with no 
neurological disability was diagnosed.  

When examined by VA in March 1970, the Veteran complained of 
persistent, aching low back pain.  A 3 inch x 1 inch scar over 
the midline of the back was shown, with some indentation in that 
area.  Normal range of motion in all directions of the back was 
shown.  Gait was normal.  Muscle strength, size and tone were 
normal.  Mild pain to palpation in the area of the injury was 
noted with no other abnormal sensory findings.  

In 1973, the Veteran was involved in an automobile accident which 
resulted in injuries including a fractured neck, ruptured spleen 
and right kidney contusion.  

When examined by VA in 1976, normal range of motion of the spine 
in all directions was shown.  Tenderness was noted in the lumbar 
area and 2 scars were present.  There was no atrophy of the lower 
extremities.  X-ray films revealed probable minute metallic 
foreign bodies.  

On VA examination of May 1985, X-ray films of the thoracic spine 
showed minimal spurring at T9 and T10 indicating early 
degenerative process.  In a decision issued in July 1986, the 
Board denied service connection for arthritis of the thoracic 
spine, reasoning that this was first shown many years after the 
Veteran's discharge from service, and was not shown to be 
etiologically related to the SFW residuals.  

Evidence on file includes records and a November 1988 decision of 
the Social Security Administration (SSA) reflecting that the 
Veteran was determined to be disabled from August 1973 due to 
severe impairment consisting of residuals of wounds to the back, 
sustained in February 1968, coupled with abdominal disorders 
which began in 1973 due to an automobile accident in which the 
Veteran sustained a ruptured spleen and liver and a contusion of 
the right kidney.  The report indicated that by 1983, the Veteran 
had an additional diagnosis of ulcerative colitis.  

A VA examination of the spinal cord was conducted in March 1995.  
Physical examination revealed that the Veteran was ambulatory 
with a brisk gait.  Movements associated with sitting, standing, 
lying down, bending and getting off the examining table were done 
with no evidence of stiffness, distress or weakness.  There was 
evidence of a 4 inch vertical irregular scar extending from T12 
to L3.  There was no evidence of atrophy of the back or legs or 
evidence of loss of strength in the lower extremities.  The 
Veteran could do a deep knee squat and deep tendon reflexes were 
equal and active.  Range of motion testing revealed forward 
flexion to 80 degrees; backward extension to 10 degrees; and 15 
degrees of rotation to right and 20 degrees of rotation to the 
left.  The report referenced X-ray films of the chest from July 
1994 which revealed retained metallic fragments superimposed in 
the right upper thoracic region.  The diagnoses included status-
post shrapnel fragment wound of the lower back with abscess 
formation following attempted debridement of shrapnel fragments 
in 1968.  

The Veteran was seen for an examination of the spine later in 
March 1995, at which time the Veteran complained that his back 
always bothered him and of shooting pain from the buttocks into 
the thighs.  The report indicated that the Veteran had a 
punctuate scar in the region of T2 and a 3-inch vertical scar 
extending from T12 to L2, which was somewhat adherent and was 
related to his GSW residuals.  The examiner noted that the 
Veteran stood erect with no listing, but with a positive 
withdrawal sign, indicating that a good portion of the limitation 
of forward flexion, shown as 30 degrees was volitional.  Lateral 
bending to 30 degrees on either side was shown, as was extension 
to 10 degrees, with no complaints of pain.  Straight leg raising 
was to 90 degrees bilaterally.  Deep tendon reflexes were present 
and equal bilaterally.  X-ray films of the lumbar spine revealed 
no evidence of degenerative joint disease.  The examiner opined 
that the Veteran's unemploybility was not in any large degree due 
to SFW residuals and added that the small metallic body in the 
upper thorax on the right side was of no clinical significance.

A VA examination of the spine was conducted in December 1996.  
The Veteran complained of daily back pain.  The report referenced 
X-ray films taken in August 1996 which showed very minimal 
degenerative changes in the lumbar spine.  Physical examination 
revealed that the Veteran walked without a limp.  Straight leg 
raising was to 30 degrees bilaterally without discomfort.  A 
well-healed non-tender scar, 4 inches in length to the right of 
the sine from T10 to L2 was noted.  There was evidence of 
moderate muscular paraspinal spasm.  Normal lumbar lordosis was 
present with slight dorsal kyphosis.  Forward flexion was to 40 
degrees, backward extension was to 10 degrees and lateral 
rotation and bending were to 20 degrees, with discomfort.  The 
following diagnoses were made: shrapnel fragments due to a wound 
sustained in 1968, requiring four operative procedures for 
removal of retained metallic foreign bodies; minimal degenerative 
arthritis of the lumbar spine; and right-sided paraspinal 
muscular spasm.  

A VA examination of the spine was conducted in January 1999.  
Physical examination revealed normal posture with normal 
curvature of the spine.  There was spasm and hypertrophy of the 
paraspinal muscle.  A non-tender scar was also present.  Range of 
motion testing revealed forward bending of 20 degrees with no 
reversal of the normal curvature; extension to 10 degrees; and 
lateral bending and rotation limited to 20 degrees with 
subjective pain and voluntary restriction.  The Veteran could 
walk on his toes and heels and squat.  There was atrophy of the 
calf muscle or thigh.  Straight leg raising test was positive on 
the left side at 30 degrees with complaints of pain; testing on 
the right side was positive at 45 degrees with complaints of 
pain.  A diagnosis of right paraspinal muscle spasm secondary to 
a back injury with removal of retained metallic foreign bodies 
was made.  The examiner commented that the Veteran severe back 
condition was partly subjective and difficult to quantify.  It 
was observed that there was no neurological deficit or 
significant physical abnormalities to justify his symptoms and 
total unemployability.  The examiner also noted that the Veteran 
had taken pain medication more than 6 hours prior the examination 
to demonstrate the pain he was in, but on examination the 
examiner was unable to see any objective signs of pain.  

VA outpatient records dated in August 2000 indicate that the 
Veteran was treated for a diagnosis of chronic low back pain with 
failed back surgery and chronic paraspinous muscle spasm.  

A VA examination of the muscles was conducted in June 2006; the 
claims folder and medical records were reviewed.  The Veteran 
gave a history of chronic back pain since 1965, getting 
progressively worse.  The report indicated that the Veteran's 
shell fragment wound was not through and through.  Symptoms of 
pain, increased fatigability, weakness, decreased coordination, 
and uncertainty of movement were recorded.  The examiner noted 
that there was no loss of deep fascia, muscle substance or 
atrophy.  The report indicated that there was evidence of 
intermuscular scarring, and noted that muscular function was 
impacted by pain and loss of endurance.  The examiner indicated 
that two scars were present.  The first was measured as 8 cm x 
1cm, which was described as adherent and painful, with no 
separate entry and exit wounds.  The second was measured as .5 cm 
x 2 mm, which was described as non-adherent and non-painful, with 
no separate entry and exit wounds.  The examiner reported that 
there were no residuals of nerve damage, tendon damage or bone 
damage.  X-ray films of the dorsal spine revealed mild DJD.  X-
ray films of the lumbar spine were negative.  A diagnosis of 
myofascial pain was made, with largely severe impact on the 
Veteran's daily activities.  

A VA examination of the spine was also conducted in June 2006; 
the claims folder and medical records were reviewed.  A history 
of trauma to the spine with subsequent back pain was noted.  Gait 
was described as antalgic.  Symptoms of severe fatigue, decreased 
motion, weakness and spasm were noted, with moderate stiffness 
and total back pain, described as daily and severe.  The report 
indicated that the Veteran was unable to walk more than a few 
yards.  Examination of the thoracic spine revealed moderate spasm 
and guarding with severe tenderness and pain with motion.  
Examination of the lumbar spine revealed mild spasm and moderate 
guarding with severe tenderness and pain with motion.  Range of 
motion testing revealed flexion from 0 to 30 degrees with pain at 
20 degrees; extension from 0 to 0 degrees, right and left 
rotation from 0 to 20 degrees, with pain at 20 degrees; and 
lateral flexion bilaterally from 0 to 20 degrees, with pain at 10 
degrees.  The combined range of motion was 110 degrees.  The 
examiner indicated that there was additional limitation of motion 
on repetitive use due to pain, fatigue, weakness or lack of 
endurance.  Ankle and knee jerks were 2+ bilaterally.  Chronic 
back pain was diagnosed.  Regarding the Veteran's employability, 
the examiner opined that she could not resolve this issue without 
resorting to mere speculation in light of the fact that the 
Veteran had been involved in a post-service motor vehicle 
accident resulting in abdominal and back injuries.  

Legal Analysis

The Veteran contends that the service-connected GSW residuals in 
the areas of the dorsal and lumbar spine warrant the assignment 
of evaluations in excess of 10 and 40 percent, respectively.  
Specifically, in arguments presented in January 2010, his 
representative requested that the following benefits be granted: 
(1) a 40 percent evaluation for SFW residuals of the dorsal 
spine; (2) a 60 percent evaluation for SFW residuals of the 
lumbar spine; (3) a separate 10 percent evaluation for scarring 
of the dorsal spine, based on pain on examination; (4) a separate 
10 percent evaluation for DJD of the dorsal spine; and (5) a 
combined schedular evaluation of 100 percent for combined SFW 
residuals of the dorsal and lumbar spine, or at least, referral 
of the claim to the Director, Compensation and Pension Service, 
for extra-schedular consideration.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and there 
must be emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his or her ability to function under 
the ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.

The Court has held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

For the entirety of the appeal period extending from February 23 
1995, the service-connected GSW residuals in the areas of the 
dorsal and lumbar spine have been assigned evaluations of 10 and 
40 percent, respectively, under 38 C.F.R. § 4.73, Diagnostic Code 
5320.  Diagnostic Code 5320 applies to injuries to Muscle Group 
XX, namely spinal muscles, to include the sacrospinalis (erector 
spinae and its prolongations in thoracic and cervical regions).  
The function of this muscle group is postural support of the 
body, extension, and lateral movements of the spine.  There are 
two sets of rating criteria within Diagnostic Code 5320, 
applicable to: (1) the cervical and thoracic region and (2) the 
lumbar region.  Under Diagnostic Code 5320, a noncompensable 
rating is assigned for slight impairment.  A 20 percent rating is 
warranted if the impairment of the muscle group is moderate.  
Moderately severe impairment warrants a 40 percent rating.  
Severe impairment warrants a 60 percent rating.  38 C.F.R. § 
4.73, Diagnostic Code 5320 (1995 to 2009).  

While the Veteran's appeal was pending VA revised regulations for 
evaluating muscle injuries, effective June 3, 1997.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the law 
"precludes an effective date earlier than the effective date of 
the liberalizing . . . regulation," but the Board shall continue 
to adjudicate whether a claimant would "receive a more favorable 
outcome, i.e., something more than a denial of benefits, under 
the prior law and regulation."  Accordingly, the Veteran's claims 
will be adjudicated under the old regulation for any period prior 
to the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).

Prior to the revision, the regulations provided, that in rating 
injuries of the musculoskeletal system, attention is first given 
to the deepest structures injured (bones, joints and nerves).  A 
through-and-through injury, with muscle damage, is at least a 
moderate injury for each group of muscles damaged.  Entitlement 
to a rating of severe grade is established when there is a 
history of compound comminuted fracture and definite muscle or 
tendon damage from the missile.  Entitlement to a rating of 
severe grade, generally, is established when there is a history 
of compound, comminuted fracture and definite muscle or tendon 
damage.  The regulations, however, recognize that there are 
locations, as in the wrist or over the tibia, where muscle damage 
might be minimal or damage to tendons might be repaired by 
sutures; in such cases, the requirements for a severe rating are 
not necessarily met.  38 C.F.R. § 4.72 (prior to July 3, 1997).

Muscle injuries were classified into the following four general 
categories: slight, moderate, moderately severe, and severe.  
Separate evaluations are assigned for the various degrees of 
disability.

Slight disability of the muscle anticipates a simple muscle wound 
without debridement or infection with the effects of laceration 
with a history of a wound of slight severity and relieved with 
brief treatment and returned to duty.  A history of healing with 
good functional results without consistent complaints of the 
cardinal symptoms of muscle injury or painful residuals is also 
contemplated.  Objective findings of a slight disability 
including minimal scar, slight, if any, evidence of facial 
defect, atrophy, or impaired tonus, and no significant impairment 
of function or retained metallic fragments.  38 C.F.R. § 4.56 (a) 
(prior to July 3, 1997).

Moderate disability of the muscle anticipates a through-and-
through or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of a high velocity missile, residuals of debridement, or 
prolonged infection.  A history consistent with a moderate 
disability would include evidence of hospitalization in service 
or treatment of the wound, and complaints of one or more of the 
cardinal signs and symptoms, particularly lowered threshold of 
fatigue after average use.  Objective findings include entrance, 
and if present, exit scars indicating a short track of missile, 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and of definite weakness or fatigue in comparative 
tests.  38 C.F.R. § 4.56(b) (prior to July 3, 1997).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the wound 
in service.  A record of cardinal symptoms, such as loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
evidence of unemployability because of inability to keep up work 
requirements should be considered.  Objective findings should 
include entrance and exit scars indicating a track of a missile 
through one or more muscle groups.  Objective findings should 
also include indications on palpation of loss of deep fascia, 
moderate loss of muscle substance, or normal firm resistance of 
muscles compared to a sound side.  Tests of strength and 
endurance compared with sound side should demonstrate positive 
evidence of moderately severe loss.  38 C.F.R. § 4.56(c) (prior 
to July 3, 1997).

A severe muscle disability results from a through-and-through or 
deep-penetrating wound due to high velocity missile, or large or 
multiple low velocity missiles, or with shattering bone fracture 
or open comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, with intermuscular binding 
and cicatrization and service medical records or other evidence 
showing hospitalization for a prolonged period for treatment of 
the wound.  Objective findings may include a ragged, depressed 
and inherent scars indicating wide damage to muscle groups in 
missile track, palpation showing moderate or extensive loss of 
deep fasciae or muscle substance, or soft flabby muscles in wound 
area and abnormal swelling and hardening of muscles in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with decreased muscles of the nonmajor side 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability:  X-ray 
evidence of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; 
adhesion of scar to one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial filling over the bone rather 
than true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current and electrodiagnostic tests, visible or 
measurable atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(c) (prior to 
July 3, 1997).

Pursuant to the regulatory amendment effective July 3, 1997, 
changes were made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  See 
62 Fed. No. 106, Reg. 30237-240 (1997).  For instance, 38 C.F.R. 
§ 4.72 was removed and the provisions contained in that 
regulation were incorporated into the provisions of 38 C.F.R. § 
4.56.  The defined purpose of the changes was to incorporate 
updates in medical terminology, advances in medical science and 
to clarify ambiguous criteria.  The comments clarify that these 
were not intended as substantive changes.  See 62 Fed. No. 106, 
Reg. 30235-237. 

The former provisions of 38 C.F.R. § 4.55(a) provided that muscle 
injuries in the same anatomical region would not be combined, but 
instead the rating for the major group would be elevated from 
moderate to moderately severe or from moderately severe to severe 
according to the aggregate impairment of function of the 
extremity.  That regulation also provided that two or more 
muscles affecting the motion of a single joint could be combined 
but not in combination receive more than the rating for ankylosis 
of that joint at the intermediate angle.  Additionally, that 
regulation provided that muscle injury ratings would not be 
combined with peripheral nerve paralysis ratings.  38 C.F.R. § 
4.55 (prior to July 3, 1997).

The amended provisions of 38 C.F.R. § 4.55, effective from July 
3, 1997, are as follows:

(a)	A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, unless 
the injuries affect entirely different functions.

(b)	For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 muscle 
groups for the shoulder girdle and arm (diagnostic codes 5301 
through 5306); 3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 muscle groups for the 
foot and leg (diagnostic codes 5310 through 5312); 6 muscle 
groups for the pelvic girdle and thigh (diagnostic codes 5313 
through 5318); and 5 muscle groups for the torso and neck 
(diagnostic codes 5319 through 5323).

(c)	There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:

(1)	In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than that 
which would otherwise be assigned.

(2)	In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the level 
for unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.

(d)	The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of muscle 
groups I and II acting upon the shoulder.

(e)	For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation for 
the affected muscle groups.

(f)	For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group injury 
shall be separately rated and the ratings combined under the 
provisions of Sec. 4.25.

The amended version of 38 C.F.R. § 4.56 states:

(a) An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.

(d) Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury. Simple 
wound of muscle without debridement or infection.

(ii) History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of this 
section.

(iii) Objective findings. Minimal scar. No evidence of facial 
defect, atrophy, or impaired tonus. No impairment of function or 
metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.

(ii) History and complaint. Service department record or other 
evidence of in-service treatment for the wound. Record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the injured 
muscles.

(iii) Objective findings. Entrance and (if present) exit scars, 
small or linear, indicating short track of missile through muscle 
tissue. Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered threshold 
of fatigue when compared to the sound side.

(3) Moderately severe disability of muscles--(i) Type of injury. 
Through-and-through or deep-penetrating wound by small high 
velocity missile or large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.

(ii) History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound. Record of consistent complaint of cardinal 
signs and symptoms of muscle disability as defined in paragraph 
(c) of this section and, if present, evidence of inability to 
keep up with work requirements.

(iii) Objective findings. Entrance and (if present) exit scars 
indicating track of missile through one or more muscle groups. 
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with sound 
side demonstrative positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury. Through-
and-through or deep-penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring.

(ii) History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound. Record of consistent complaint of cardinal 
signs and symptoms of muscle disability as defined in paragraph 
(c) of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to keep 
up with work requirements.

(iii) Objective findings. Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track. 
Palpation shows loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area. Muscles swell and harden abnormally 
in contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle 
disability:

(A) X-ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile.

(B) Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the bone 
rather than true skin covering in an area where bone is normally 
protected by muscle.

(C) Diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing group of muscles.

(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.

(G) Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

	i.  SFW Residuals of the Dorsal and Lumbar spine

Upon consideration of both the new and former criteria, increased 
evaluations are not warranted on a schedular basis for SFW 
residuals of either the dorsal or lumbar spine, when viewed 
individually.  

With respect to both service connected conditions, the Board 
acknowledges that the type of injury is most consistent with a 
moderately severe disability.  In this regard, the history 
indicates that the wounds were not through and through, as there 
was no exit wound (see 2006 VA examination findings).  There was 
evidence of debridement, prolonged infection and intermusclar 
scarring all of which are consistent with a moderately severe 
type of injury of the muscles.  As for the history and 
complaints, the Board acknowledges that there is a record of 
consistent complaint of cardinal signs and symptoms consistent 
with a moderately-severe muscle disability, as well as evidence 
of an inability to keep up with work requirements.  38 C.F.R. § 
4.56(d) (1998 to 2009) is essentially a totality-of-circumstances 
test and no single factor is per se controlling.  See Tropf v. 
Nicholson, 20 Vet. App. 317 (2006); see also Robertson v. Brown, 
5 Vet. App. 70 (1993).

The objective findings relating to the SFW wound residuals of the 
dorsal spine are not consistent with a moderately severe 
disability of the muscles.  In this regard, while it does appear 
that some small fragments continue to be retained, as was noted 
in the 1995 examination report which revealed evidence of a small 
metallic body in the upper thorax on the right side, the examiner 
explained that this was of no clinical significance, nor has any 
associated symptomatology subsequently been shown.  In addition, 
there is no objective evidence of loss of deep fascia, muscle 
substance, or normal firm resistance of the muscles of the mid-
spine.  When evaluated in 2006, examination of the thoracic spine 
revealed moderate spasm and guarding with severe tenderness and 
pain with motion.  Additional limitation of motion on repetitive 
use due to pain, fatigue, weakness or lack of endurance was also 
noted.  Thus, the preponderance of the evidence shows that the 
Veteran's shell fragment wound to the mid-spine more closely 
approximates moderate muscle injury, not moderately-severe.  As 
such, a schedular rating in excess of 10 percent is not warranted 
under Diagnostic Code 5320.

With respect to the SFW residuals of the lumbar spine, the type 
of injury, history and complaints are most consistent with a 
moderately severe muscle injury.  Significantly, objective 
examinations conducted throughout this appeal period have failed 
to reveal severe functional impairment.  For example, all VA 
examination reports of record indicate that the Veteran's back 
disability is not characterized by residual nerve, bone, or 
tendon damage.  Similarly, there has been no evidence of loss of 
deep fascia, muscle substance or atrophy.  Essentially, the only 
finding made consistent with severe muscle injury was a scar 
which was described as adherent in 2006.  Thus, the preponderance 
of the evidence shows that the Veteran's shell fragment wound 
more closely approximates moderately-severe injury, not severe.  
As such, a schedular rating in excess of 40 percent is not 
warranted under Diagnostic Code 5320.

In evaluating the Veteran's claims, the Board must consider 
whether a higher disability evaluation is warranted on the basis 
of functional loss due to weakness, fatigability, incoordination, 
or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 
4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional 
loss contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it is 
due to pain.  38 C.F.R. § 4.40.  The impairment suffered from the 
residuals of SFWs to the dorsal and lumbar spine have resulted in 
functional impairment that affects the Veteran's ability to 
engage in any physical activity including standing, sitting, or 
walking for prolonged periods of time.  As discussed above, 
however, these symptoms have been considered by the ratings 
assigned under the muscle codes, as contemplated by the cardinal 
signs and symptoms.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally the degrees 
of disability specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  Thus, the Veteran is not entitled 
to higher ratings under the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

Additionally, the record does not show that the Veteran has any 
neurological impairment in the mid or lumbar spine.  STRs 
indicated that there was no nerve involvement, as did subsequent 
medical examinations reported.  Thus, a rating under the 
diagnostic codes pertinent to neurological disorder or disc 
disease is not warranted.  See 38 C.F.R. §§ 4.71a, 4.124a (2009).

Additionally, an increased or separate disability rating is not 
warranted for the Veteran's manifestations of limitation of 
motion of the dorsal or lumbar spine.  Although the Veteran has 
demonstrated limitation of motion of the dorsal and lumbar 
spinal, such manifestations have never been specifically linked 
to the SFW residuals.  Moreover, the provisions of Diagnostic 
Code 5320 for rating injuries to the lumbar muscles region 
(Muscle Group XX) state, in pertinent part, that function 
includes "[p]ostural support of body; extension and lateral 
movements of spine (emphasis added)."  As such, to assign 
separate evaluations for restricted motion of the dorsal or 
lumbar would constitute pyramiding.  The evaluation of the "same 
disability" or the same "manifestations' under various diagnoses 
is prohibited.  38 C.F.R. § 4.14.  The Court has held that a 
claimant may not be compensated twice for the same symptomatology 
as "such a result would overcompensate the claimant for the 
actual impairment of his earning capacity." Brady v. Brown, 4 
Vet. App. 203, 206 (1993).  Since the symptomatology attributable 
to any restricted spinal motion due to service-connected 
disability would overlap to a great extent the effect on spinal 
motion caused by underlying muscle damage from the gunshot wound 
of the dorsal and lumbar muscle region, given their close 
anatomical location and functioning, assigning a separate 
evaluation for restricted spinal motion or associated symptoms 
would violate the proscription against pyramiding of ratings.

As a related matter the Veteran's representative has requested a 
separate evaluation for DJD of the dorsal spine.  While X-ray 
findings have been made, in a decision issued in 1986, the Board 
denied service connection for arthritis of the thoracic spine, 
reasoning that this was first shown many years after the 
Veteran's discharge from service, and was not shown to be 
etiologically related to the SFW residuals.  That decision is 
final and requires the submission of new and material evidence to 
reopen the claim.  

The aforementioned discussion does not end the Board's inquiry, 
however.  Despite the fact that the schedular criteria are not 
met for an increased rating for the service-connected SFW of the 
dorsal spine and the SFW of the lumbar spine, when viewed 
individually, the regulations do provide for a combined rating 
when there are two muscle group injuries located in the same 
anatomical region, pursuant to 38 C.F.R. § 4.55(e).  Because the 
two muscle group injuries occurred in the same anatomical region 
in this case, namely the dorsal spine and the lumbar spine, the 
remaining question is whether the special provisions of 38 C.F.R. 
§ 4.55, would warrant a higher evaluation for the Veteran's 
service-connected gunshot wound residuals, and may apply.

Specifically, 38 C.F.R. § 4.55(e) (2009), formerly found at 
38 C.F.R. § 4.55(a) (1996) provide that for compensable muscle 
groups which are in the same anatomical region but do not act on 
the same joint, the evaluation of the most severely injured 
muscle group will be increased one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. § 4.55(b) 
defines Muscle Groups XX as part of the same anatomical region, 
in addition it is clear that the muscle injuries are not acting 
on the same joint, one related to the joints of the lumbar spine 
and the other the dorsal spine, as is recognized by the separate 
rating criteria in place for each of these disabilities.  
Therefore, the provisions of 38 C.F.R. § 4.55 do apply in this 
case.

Here an evaluation of 40 percent is currently assigned for the 
muscle injury of the lumbar spine; this is the higher of the two 
evaluations currently assigned for SFW residuals affecting muscle 
group XX.  Therefore, the disability rating for the injury to 
Muscle Group XX should be increased to the next highest 
evaluation, which is a 60 percent disability rating under 
Diagnostic Code 5320, recognizing severe muscle injury.  Under 38 
C.F.R. § 4.55 (1995-2009), this rating now encompasses both 
service-connected muscle disabilities.  As essentially this 
regulation has been in place for the duration of the appeal 
period, although designated by different sections, a 60 percent 
evaluation is therefore warranted for both muscle injuries of the 
dorsal and lumbar spine effective from February 23, 1995.  To 
this extent only, the appeal is granted.

	ii.  Consideration of a Separate Evaluation for Scars

The Veteran and his representative have requested a separate 
evaluation for scarring related to the SFWs of the dorsal and 
lumbar spine.  

The regulations for rating disabilities of the skin (to include 
scars) were revised effective August 30, 2002. 67 Fed. Reg. 
49,596 (July 31, 2002).  Inasmuch as the Veteran filed his 
increased rating claim for GSW residuals prior to that time, the 
former and current rating criteria used for the evaluation of 
scars are applicable in this case.  While all applicable versions 
of the rating criteria will be considered, the current criteria 
may only be applied as of their effective date (i.e., at no 
earlier date).  See VAOPGCPREC 3-2000.

The old criteria for Diagnostic Codes 7801 and 7802 dealt with 
scars resulting in second and third degree burns, which is not at 
issue in this case.

Under the new criteria for Diagnostic Code 7801 pertaining to 
scars, other than head, face, or neck, that are deep or that 
cause limited motion: area or areas exceeding 144 square inches 
(929 sq. cm.) warrant a 40 percent rating; area or areas 
exceeding 72 square inches (465 sq. cm.) warrant a 30 percent 
rating; area or areas exceeding 12 square inches (77 sq. cm.) 
warrant a 20 percent rating; and area or areas exceeding 6 square 
inches (39 sq. cm.) warrant a 10 percent rating.

Under the new criteria for Diagnostic Code 7802, pertaining to 
scars, other than the head, face, or neck, that are superficial 
and that do not cause limited motion:  Area or areas of 144 
square inches (929 sq. cm.) or greater warrant a 10 percent 
rating.

Under the old criteria for Diagnostic Code 7803, a 10 percent 
rating is assigned for scars, superficial, poorly nourished, with 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803.  

The new criteria for Diagnostic Code 7803 provide that a 10 
percent rating is warranted for scars, superficial, unstable.  It 
is noted that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803.

The old criteria under Diagnostic Code 7804 assigned a 10 percent 
rating for scars, superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The new criteria for Diagnostic Code 7804 provide that a 10 
percent rating will be assigned for scars, superficial, painful 
on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Both the old and the new criteria for Diagnostic Code 7805, 
scars, other, provide that they will be rated based on limitation 
of function of affected part.  Limitation of function of the back 
would be rated under Diagnostic Codes 5235-5242, for limitation 
of motion of the back.

Having reviewed the evidence applicable to the appeal period, 
there is no indication of any compensable symptomatology of 
scarring related to the service-connected SFWs until the VA 
examination of 2006, at which time the scarring was described as 
painful on examination.  Prior to that time, the scar was neither 
described as tender nor painful.  It is not large enough to 
warrant a compensable evaluation on that basis and it has not 
been shown to be productive of any limitation of function.  As 
such, effective from June 28, 2006, the date of the VA 
examination documenting a painful scar, a separate 10 percent 
evaluation is warranted under Code 7804 (2009).  To this extent 
only, the appeal is granted.  

      iii.  Extraschedular Consideration

The above determination is based upon application of the 
pertinent provisions of VA's Rating Schedule.  The purpose of the 
Rating Schedule is to compensate a veteran for the average 
impairment in earning capacity resulting from his service-
connected disability.  38 C.F.R. § 4.1 (2009).  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illness proportionate to the severity of the 
disability.  Id.  However, in some cases a disability may present 
exceptional or unusual circumstances with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b) (2009).  In 
these cases, a referral for consideration of an extra-schedular 
rating is warranted.  Id.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court delineated a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The evidence of record reflects that the Veteran has reported 
difficulty with employment since he filed his claim for increase 
in 1995.  The Board has considered the Veteran's assertions that 
his service-connected GSW residuals impact his employability.  
However, as evidenced by a determination of the SSA, a large 
component of his unemployability is also related to residuals of 
injuries sustained in a motor vehicle accident of 1973.  Such 
symptomatology has not been associated with his service-connected 
conditions.  Furthermore, the criteria in the Rating Schedule 
used to evaluate his muscle disabilities focus on overall 
functional impairment due to limitation of motion with 
consideration of functional loss due to pain, fatigue, lack of 
endurance, and incoordination.

Thus, while the Veteran's problems created by the SFW residuals 
are acknowledged, it is satisfied that the Rating Schedule 
adequately addresses the functional impairment and symptomatology 
associated with these disabilities and any loss in earning 
capacity attributable thereto.  Cf. Smallwood v. Brown, 10 Vet. 
App. 93, 97-8 (1997) (the Board was required to consider whether 
referral for an extra-schedular rating was warranted where a 
medical examiner stated that a foul-smelling odor related to the 
veteran's osteomyelitis precluded employment in a confined space 
with other workers).  Referral for extra-schedular consideration 
is therefore not warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 
Vet. App. at 116.


ORDER

The application to reopen the claim for service connection for 
ulcerative colitis is denied.

For the entirety of the appeal period, a combined disability 
rating of 60 percent is granted for service-connected residuals 
of shell fragment wounds of the dorsal and lumbar spine, 
involving Muscle Group XX, subject to governing regulations 
concerning the payment of monetary benefits.

Entitlement to a separate 10 percent rating for scarring related 
to the GSW residuals of the dorsal and lumbar spine is granted 
effective from June 28, 2006.



____________________________________________
L.B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


